DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 09/14/2022. Claim 1 was amended. Claims 12-14 were newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 8, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over inventor Howell (PCT/US13/058606, hereinafter “Howell”) in view of Rossen (U.S. Pub. 2004/0138602 A1, hereinafter "Rossen").
Regarding claim 1, Howell discloses a dressing (Figs. 54-67) for a catheter site comprising 
a base 104 (Fig. 57) having an adhesive on an underside thereof for adhering to a patient (para [0083]; the base 104 has an underside 106 which is adhesive) and 
an opening 710 (Fig. 57) for passage of a catheter therethrough from the catheter site; and 
a cover 708 (Fig. 57) secured to said base for movement between an opened position (e.g., Fig. 57) spaced from said base and a closed position (e.g., Fig. 67) over said base, 
said cover having a window (combination of 714 and 718; Fig. 57) with a bubble (i.e., the film 718 is flexible so that it can deform into a bubble shape when the catheter is placed beneath the film) for positioning over and fully encasing a catheter on said base (i.e., the cover is capable of encompassing a catheter that can fit fully under the cover), and
a frame (shown in Figs. 54-67, but not labeled, as the square of material surrounding the window 714) secured about a periphery of said window with an adhesive on an outer surface thereof for securement to said base (the frame has an adhesive outer layer which is covered by the liners 721a, 722a in Fig. 59, and when the liners are removed the adhesive is exposed and then adhered to the base; see Figs. 67-68) to maintain the catheter in a sealed condition (i.e., when the cover 708 is folded over the anchor pad 104, the adhesive holds the cover 708 to the anchor pad 104 tightly to seal the contents under the window).
It is noted that Howell does not appear to disclose that the window has a pre-formed “bubble” (i.e., the film 718 is preformed, but Howell does not disclose that it is pre-formed into a “bubble” shape).
Rossen teaches the use of a dressing for a medical site, comprising a film 50 which can be pre-formed into a bubble shape (paras [0079] and [0092]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Howell according to the teaching in Rossen, in order to provide added height above the procedure site (as taught in Rossen at para [0092]), which would have expectedly enabled a user to contain a larger catheter device.
Regarding claim 2, Howell shows, in the figures, that the opening in said base is located centrally of said base and said window of said cover is located centrally of said cover.
Regarding claim 8, Howell shows that the adhesive of said cover is peelable from said adhesive of said base (as interpreted, the adhesive of said cover is peelable in a direction away from the direction that the adhesive is peeled from the base).
Regarding claim 10, Howell discloses that the base has a slit 712 (Fig. 56) extending from an opening to an edge of the base for passage of a catheter line therethrough.
Regarding claim 12, Howell discloses a dressing (Figs. 54-67) for a catheter site comprising 
a base 104 (Fig. 57) having an adhesive on an underside thereof for adhering to a patient (para [0083]; the base 104 has an underside 106 which is adhesive) and 
an opening 710 (Fig. 57) for passage of a catheter having a catheter line extending from the catheter site; and 
a cover 708 (Fig. 57) secured to said base for movement between an opened position (e.g., Fig. 57) spaced from said base and a closed position (e.g., Fig. 67) over said base, 
said cover having a window (combination of 714 and 718; Fig. 57) with a bubble (i.e., the film 718 is flexible so that it can deform into a bubble shape when the catheter is placed beneath the film) for positioning over and fully encasing a catheter and wound-up catheter line on said base (i.e., the cover is capable of encompassing a catheter that can fit fully under the cover), and
a frame (shown in Figs. 54-67, but not labeled, as the square of material surrounding the window 714) secured about a periphery of said window with an adhesive on an outer surface thereof for securement to said base (the frame has an adhesive outer layer which is covered by the liners 721a, 722a in Fig. 59, and when the liners are removed the adhesive is exposed and then adhered to the base; see Figs. 67-68) to seal the catheter and catheter line therein (i.e., when the cover 708 is folded over the anchor pad 104, the adhesive holds the cover 708 to the anchor pad 104 tightly to seal the contents under the window).
It is noted that Howell does not appear to disclose that the window has a pre-formed “bubble” (i.e., the film 718 is preformed, but Howell does not disclose that it is pre-formed into a “bubble” shape).
Rossen teaches the use of a dressing for a medical site, comprising a film 50 which can be pre-formed into a bubble shape (paras [0079] and [0092]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Howell according to the teaching in Rossen, in order to provide added height above the procedure site (as taught in Rossen at para [0092]), which would have expectedly enabled a user to contain a larger catheter device.
Regarding claim 14, Howell discloses a dressing (Figs. 54-67) for a catheter site consisting essentially of 
a base 104 (Fig. 57) having an adhesive on an underside thereof for adhering to a patient (para [0083]; the base 104 has an underside 106 which is adhesive) and 
an opening 710 (Fig. 57) for passage of a catheter having a catheter line extending from the catheter site; and 
a cover 708 (Fig. 57) secured to said base for movement between an opened position (e.g., Fig. 57) spaced from said base and a closed position (e.g., Fig. 67) over said base, 
said cover having a window (combination of 714 and 718; Fig. 57) with a bubble (i.e., the film 718 is flexible so that it can deform into a bubble shape when the catheter is placed beneath the film) for positioning over and fully encasing a catheter and catheter line on said base (i.e., the cover is capable of encompassing a catheter that can fit fully under the cover), and
a frame (shown in Figs. 54-67, but not labeled, as the square of material surrounding the window 714) secured about a periphery of said window with an adhesive on an outer surface thereof for securement to said base (the frame has an adhesive outer layer which is covered by the liners 721a, 722a in Fig. 59, and when the liners are removed the adhesive is exposed and then adhered to the base; see Figs. 67-68) to maintain the catheter and catheter line in a sealed condition (i.e., when the cover 708 is folded over the anchor pad 104, the adhesive holds the cover 708 to the anchor pad 104 tightly to seal the contents under the window).
It is noted that Howell does not appear to disclose that the window has a pre-formed “bubble” (i.e., the film 718 is preformed, but Howell does not disclose that it is pre-formed into a “bubble” shape).
Rossen teaches the use of a dressing for a medical site, comprising a film 50 which can be pre-formed into a bubble shape (paras [0079] and [0092]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Howell according to the teaching in Rossen, in order to provide added height above the procedure site (as taught in Rossen at para [0092]), which would have expectedly enabled a user to contain a larger catheter device.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (PCT/US13/058606) in view of Rossen (U.S. Pub. 2004/0138602 A1), further in view of Sung (U.S. Pub. 2014/0257242 A1, hereinafter "Sung").
Regarding claims 3 and 13, it is noted that Howell, as modified by Rossen, does not appear to disclose a foam pad disposed on said base over said opening therein for placement of a catheter thereon, said pad having a slit extending from one side thereof towards a central area thereof for passage of a catheter line therethrough.
Sung discloses a dressing for a catheter site, comprising a foam pad (see Figs. 7a-7c and para [0067]) for placement of a catheter thereon, the pad having a slit 50 (Figs. 7a-7c) extending from one side thereof towards a central area 60 (Figs. 7a-7c) thereof for the passage of a catheter line therethrough (Fig. 10). The pad is coated with an antimicrobial agent.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the combination of Howell and Rossen, according to the teaching in Sung, in order to provide an antimicrobial agent in the vicinity of the insertion site to reduce the possibility of infection of the insertion site (see Sung, e.g., paras [0004], [0007], [0008], [0056]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Howell (PCT/US13/058606) in view of Rossen (U.S. Pub. 2004/0138602), further in view of Souza et al (U.S. Pub. 2013/0150796 A1, hereinafter “Souza”).
Regarding claim 4, it is noted that the combination of Howell and Rossen does not appear to disclose that the frame of said cover has an outwardly extending tab at one corner thereof for manual peeling of said cover from said base from said closed position to said opened position. Further, Howell does not disclose that the base has an enlarged portion at one corner thereof.
Souza discloses a dressing for a catheter site having a base 120 (Fig. 1), shown to have an enlarged portion at one corner thereof, and a cover 130 (Fig. 1) with an outwardly extending tab 132 (Fig. 1) for manual peeling of the cover from the base (para [0023]).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Howell and Rossen, according to the teaching in Souza, in order to improve gripping of the cover.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Howell (PCT/US13/058606) in view of Rossen (U.S. Pub. 2004/0138602 A1), further in view of Hatakana et al (U.S. Pub. 2011/0098622 A1, hereinafter “Hatakana”) and Roberts (U.S. Pat. 6,124,521, hereinafter “Roberts”).
Regarding claim 5, it is noted that the combination of Howell and Rossen does not appear to disclose that the base is made of a medical grade polyethylene, said frame of said cover is made of medical grade polyethylene and said window is made of polyurethane.
Hatakana discloses a dressing, comprising a base made of a medical grade polyethylene (para [0127]), a cover and a frame (i.e., support) made of medical grade polyethylene (para [0132]) and a window.
Further, Roberts discloses a dressing for a catheter site, comprising a window made of polyurethane (col. 3, lines 29-33).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Howell  and Rossen, according to the teaching in Hatakana and Roberts, since polyethylene was known at the time of the invention as a suitable material for a dressing, and a polyurethane was known as a suitable material for a window that can be transparent and breathable to provide visual access and air circulation at the insertion site. Further, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (PCT/US13/058606) in view of Rossen (U.S. Pub. 2004/0138602 A1), further in view of Cartmell et al (U.S. Pat. 5,423,737, hereinafter “Cartmell”).
Regarding claims 6 and 7, Howell discloses that removable release liners 721a, 722a (Fig. 62) are situated over the adhesive of the frame, and release liners 726a, 727a (Fig. 58) are situated over the base. However, Howell does not appear to disclose that these release liners are made from silicone.
Cartmell discloses a dressing having a silicone release liner (col. 4, lines 44-45).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Howell and Rossen according to the teaching in Cartmell, in order to provide a known material for the release liner that is flexible, strong and suitable for a medical procedure. Further, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Howell (PCT/US13/058606) in view of Rossen (U.S. Pub. 2004/0138602 A1), further in view of Roberts (U.S. Pat. 6,124,521, hereinafter “Roberts”).
Regarding claim 9, it is noted that the combination of Howell and Rossen does not appear to disclose that the said window is made of a breathable urethane.
Roberts discloses a dressing for a catheter site, comprising a window made of a breathable polyurethane (col. 3, lines 29-33).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Howell and Rossen, according to the teaching in Roberts, in order to allow air circulation at the insertion site.

Response to Arguments
Applicant's arguments filed 09/14/2022 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Applicant essentially argued that Howell does not disclose a window that “fully encases a catheter” (Remarks, pgs. 7-8).
It is noted that claim 1 does not recite a window that fully encases catheter, but rather, recites, inter alia: 

“A dressing for a catheter site comprising a base having …  an opening for passage of a catheter therethrough from the catheter site; and a cover…, said cover having a window with a preformed bubble for positioning over and fully encasing a catheter on said base …” (emphasis added). 

The claimed invention recites the intended use of the dressing with a base and the window with a preformed bubble, but does not positively recite the structure of a catheter nor any specific size of the catheter or the preformed window that should position over and fully encase the catheter. 
MPEP 2173.05(g) instructs that a claim term is functional when it recites a feature by what it does rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients). See also In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). 
 In this case, the claim describes the cover by its function, i.e., being used “for positioning over and fully encasing a catheter.”
MPEP 2114(I) instructs that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See also Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
In this case, the claimed invention places no limit the claimed window’s dimension nor the size, type and configuration of the catheter to be fully encased by the window. A review of the Applicant’s specification and the drawings shows that the Applicant’s dressing has a cover with a window with a preformed bubble positioned over and fully encasing a catheter 39 and a catheter line 43 “coiled” or “wound-up” upon itself (see Figs. 8 and 9; see also specification pg. 3 disclosing “the window encompassing the wound-up catheter line on the pad” and pg. 10 disclosing that “the coiled catheter line 43 is encompassed by the window 27 of the cover and may be readily viewed.”).
A skilled artisan would have found it entirely reasonable that the window disclosed in the prior art of Howell would be capable of fully encasing a catheter, especially a catheter that is small and flexible enough to be wound up or coiled on itself in the manner of Applicant’s invention. 
Examiner notes that Howell already discloses a dressing with a window that at least partially encompasses a catheter, and a skilled artisan would have been aware of small catheters that the window of Howell could also fully encompass. It is additionally noted that Howell teaches that the cover is generally “sized and shaped to fit any appropriate medical article or portion thereof” and indeed, may be sized and shaped to accept “more than one size portion of a medical article…In this way, the securement system can be used with multiple medical articles” (see Howell at para [0091]). Thus, Howell does not place any limitation on the size of the window, and even teaches that the window may be large enough to accept multiple medical articles as desired.
MPEP 2114(I) instructs that when the Examiner has explained that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus, the burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; and In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).
However, Applicant has not pervasively argued that the window of Howell is incapable of fully encasing a catheter. Applicant argued that encompassing a catheter within the securing devices of Howell “would be contrary to the teachings of Howell” (Remarks, pg. 9), but does not offer any evidence or detailed argument for this assertion.
Applicant also argued that Howell does not disclose a dressing (Remarks, pg. 10). 
However, a “dressing” is defined as material applied to cover a lesion or wound (see dictionary definition of “dressing” provided by Merriam-Webster Dictionary, accessed online 2022, attached). The invention of Howell is, indeed, a dressing because it includes material placed onto a wound to protect it, in addition to performing the securement function.
Further, a Patent Trial and Appeal Board Decision dated 03/27/2022 on a related application noted:

“We …find Howell’s description of securing a catheter to a patient, and Appellant’s reference to the invention as being directed to a “dressing” sufficient to find the cited references are reasonably pertinent and thus analogous to Appellant’s description of “a dressing which encases a catheter.”

Thus, the PTAB concluded that the reference of Howell is, at the very least, analogous to a dressing.
Applicant further argued that it would not have been obvious to modify the device of Howell with the teaching in Rossen, alleging that one of ordinary skill in the art would not modify the film 718 into a bubble shape to avoid contact of a lesion within the film 718 (Remarks, pg. 10). 
Examiner notes that the prima facie case of obviousness based on Howell and Rossen made in this Office action was already assessed by the Board in the Decision dated 03/27/2022. In this Decision the Board affirmed the Examiner’s prima facie case of obviousness of combining Howell and Rossen for the reasons stated above (see PTAB decision of 03/27/2022, pg. 12).
Moreover, it has been held that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the specific motivation for combining Howell and Rossen need not be found in the teaching of the Rossen reference. 
Importantly, Rossen teaches that it may be desirable to provided added height above the procedure site (see Rossen at para [0092]). A skilled artisan would have found it obvious to combine the teachings of Howell and Rossen in order to provide added height above the procedure site to enable a user to contain a catheter device with a reasonable expectation of success. The Supreme Court further guides that “familiar items may have obvious uses beyond their primary purposes.” KSR, 550 U.S. at 402. Thus, even if Rossen does not explicitly disclose that the bubble would enable a user to contain a catheter device, the bubble is a familiar item that, in light of the Howell reference, has an obvious use for containing a catheter device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/11/2022